Citation Nr: 1717416	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-06 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the residuals of meningitis, to include dizziness and headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015, the Board remanded the above-captioned case for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The record indicates that the Veteran is no longer employed and that his service-connected disability may preclude him from obtaining gainful employment for which he would otherwise be qualified.  As such, the question of entitlement to a TDIU is before the Board under Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim of entitlement to a TDIU is part of an increased rating claim when raised by the record).  The title page reflects the Board's consideration of this issue.

Additional evidence, including a March 2016 private medical opinion, was submitted into the record after the certification and transfer of the file to the Board.  However, the Veteran's representative specifically waived RO review of new evidence in a March 2016 statement.  See 38 C.F.R. § 20.1304. 


FINDINGS OF FACT

1.  The Veteran's residuals of meningitis include dizziness/vertigo with occasional staggering, as well as headaches that are manifested by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

2.  The residuals of meningitis preclude gainful employment for which the Veteran would otherwise be qualified.

CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for headache residuals of meningitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8019, 8100 (2016).  

2.  The criteria for the award of a separate 30 percent rating for dizziness/vertigo, as a residual of meningitis have been met.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.87, 4.124a, Diagnostic Codes 6204, 8019 (2016).  

3.  The criteria for a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In a June 2010 letter, the RO provided the Veteran with VCAA-compliant notice.  Moreover, with respect to the claim adjudicated in this decision, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim, and review of the record fails to reveal any deficiency with respect to either the duty to notify or assist. 

The Veteran has been afforded two VA examinations in conjunction with the claim adjudicated in this decision.  Such VA examinations include those conducted in July 2010 and September 2015.  The Board finds that the examinations of record are adequate to adjudicate the Veteran's claim because they include interviews with the Veteran, a review of the record, and full examinations that address the relevant rating criteria.  Therefore, the Board finds that no further examination is necessary.

Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Legal Analysis-Higher Evaluations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability(ies).  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008); Fenderson v. West, 12 Vet. App. 119 (1999). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104 (a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."

The Veteran's service-connected meningitis currently is evaluated under 38 C.F.R. § 4.124a , Diagnostic Code 8019 (epidemic cerebrospinal meningitis).  See 38 C.F.R. § 4.124a , Diagnostic Code 8019 (2016).  A minimum 10 percent rating is assigned under Diagnostic Code 8019 for residuals of meningitis, and more disabling residuals should be rated separately.  A maximum 100 percent rating is assigned under Diagnostic Code 8019 for meningitis as an active febrile disease.  Id.  The Veteran's current 30 percent rating is based on evaluation of the Veteran's headache residuals under Diagnostic Code 8100.  

The Board notes at the outset that the Veteran's meningitis is not active, and a 100 percent rating is not warranted.  However, as discussed below, the evidence demonstrates that residuals of meningitis include both headaches and dizziness.  Each residual will be addressed separately. 

A.  Headaches

The Veteran's headaches have been evaluated by analogy under Diagnostic Code 8100 as 30 percent disabling.  Under Diagnostic Code 8100, headaches resulting in characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  Headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a. 

The rating criteria do not define "prostrating;" nor has the Court. By way of reference, the Board notes that, "prostration" is defined as "utter physical exhaustion or helplessness."  Webster's New World Dictionary of American English 1080 (3rd ed. 1986).  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

Following a complete review of the evidence of record, the Board finds that the evidence supports the Veteran's claim and that a 50 percent rating is warranted for headaches.  Significantly, the medical evidence of record reflects that the Veteran has repeatedly described his headaches as severe and frequent.  During the July 2010 examination, the Veteran described his headaches as occurring on the right side of his head between 15 to 20 times per week with varying duration.  While the examiner did not document any additional symptoms that the Veteran experiences during the headaches, he did indicate that the Veteran's daily activities were affected and that while he was able to perform simple chores his concentration was poor.  During the September 2015 VA examination, the Veteran reported pulsating or throbbing head pain with pain localized to one side of the head during his headache episodes.  Additionally, he reported sensitivity to light, sensitivity to sound and dizzy spells.  On private examination, in May 2016, the Veteran reported debilitating headaches that occurred multiple times per week with nausea, sensitivity to light, sensitivity to sound and sensory changes.  See May 2016 Headaches DBQ.  The private practitioner crucially noted that the Veteran had characteristic prostrating migraine and non-migraine headaches and stated that those headaches were productive of severe economic inadaptability.  

As a lay person, the Veteran is competent to report symptoms capable of lay observation, such as headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's statements regarding the frequency and severity of his headache symptoms to be credible.  His statements have been consistent and indicate that he had frequent headaches, i.e., several times per week, with sensitivity to light and sound.  The Veteran's ongoing complaints were supported by the May 2016 private examiner, who assessed the Veteran as having very frequent prostrating headaches and characteristic prostrating headaches occurred more than once per month.  

Although the September 2015 VA examiner noted that there was no documentation surrounding headaches to include completely prostrating and prolonged attacks productive of severe economic inadaptability, the evidence currently of record includes such documentation.  The May 2016 examiner found that the Veteran suffered from prostrating migraine and non-migraine headaches that would impact employment because he was unable to concentrate and function due to pain caused by the headaches.  The Board finds the May 2016 examiner's assessments to be highly probative, as they are consistent with the Veteran's own competent reports of ongoing symptomatology throughout the appeal period.   Resolving doubt in favor of the Veteran, the Board finds that the level of symptomatology demonstrated by the record most closely approximates very frequent and prolonged prostrating migraines productive of severe economic inadaptability. 

In summary, for the reasons and bases set forth above, and with application of the benefit-of-the-doubt rule, the Board concludes that a 50 percent rating is warranted for the entirety of the appeal period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 56-57.  A 50 percent disability rating represents the maximum schedular rating available under the schedular criteria of Diagnostic Code 8100.  Additionally, the Board finds no other applicable diagnostic codes that would afford the Veteran a higher disability rating for his headaches.  See Schafrath, 1 Vet. App. at 589.  

B.  Dizziness/Vertigo

The Veteran's reported dizziness has not been rated independently by the RO.  However, due to the nature, frequency, and severity of the Veteran's symptoms, the Board finds it appropriate to award a separate rating for dizziness, by analogy under Diagnostic Code 6204 for peripheral vestibular disorders.  See 38 C.F.R. § 4.87.  Under Diagnostic Code 6204, a 10 percent rating is warranted for occasional dizziness and the maximum schedular rating of 30 percent is warranted for dizziness and occasional staggering.  

The term "staggering" is not defined in the rating schedule, but is generally defined as standing or proceeding unsteadily.  See Webster's New World Dictionary of American English 1099 (3rd ed. 1986).  

The Board finds that a separate rating of 30 percent is warranted.  The record indicates that the Veteran has reported: dizziness with increased frequency and intensity over time; dizziness that occurs daily or more often with 25 to 30 spells per week; that he has fallen down due to dizziness; that unassisted walking is impossible during these dizziness spells; and that the dizziness requires him to sit down immediately or otherwise he would fall down.  See, e.g., July 2010 VA examination; September 2015 VA examination; September 2015 Appeals Management Center Correspondence.  

The Veteran is competent to report symptoms such as dizziness, staggering, and loss of balance, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given his credible complaints of dizziness and staggering, as well as private treatment records indicating a diagnosis of recurrent paroxysmal positional vertigo, the Board finds that a separate disability rating of 30 percent under Diagnostic Code 6204 is warranted.  See a September 2010 Health Problem List; see also a May 16, 2012 private treatment report from Dr. W.R., noting a diagnosis of BPPV (benign paroxysmal positional vertigo).  

A 30 percent disability rating represents the maximum schedular rating available under the schedular criteria of Diagnostic Code 6204.  Additionally, the Board finds no other applicable diagnostic codes that would afford the Veteran a higher disability rating for his dizziness/vertigo.  See Schafrath, 1 Vet. App. at 589.  Such should be awarded for the entirety of the appeal period.

III. TDIU

VA policy is to grant a TDIU in all cases where the combined rating is less than total but service connected disabilities preclude gainful employment.  38 C.F.R. § 3.340, 3.41, 4.16.  Combining the ratings granted above under the provisions of 38 C.F.R. § 4.25 yields a disability rating of 70 percent effective for the entire rating period on appeal.  The increased rating granted in this decision satisfies the schedular percentage requirements contemplated by VA regulation for a TDIU.  38 C.F.R. § 3.340, 3.341, 4.16(a).  As noted in the March 2016 private medical opinion, the examiner concluded that the Veteran would not be able to maintain gainful employment due to his current headache condition.  See March 2016 Headaches Disability Questionnaire.  The examiner opined that the Veteran would have increased absenteeism and tardiness associated with any attempts at employment.  Id.  She stated that during his frequent and recurrent headaches, he is incapacitated with loss of functional capabilities and that he would be deemed to not be capable of substantial and gainful employment based upon the prostrating headaches that he suffers.  Id.  Accordingly, a TDIU is warranted for the entirety of the appeal period.


ORDER

Entitlement to a 50 percent rating for headache residuals of meningitis is granted.

Entitlement to a separate 30 percent rating for dizziness/vertigo, as a residual of meningitis is granted.

Entitlement to a TDIU is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


